ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 101
2.	Applicant’s amendments with respect to claims 1, 11 and 20 are sufficient to overcome the rejections set forth in the previous Office Action for being directed toward non-statutory subject matter. The examiner withdraws the rejections.

Allowable Subject Matter
3.	  Remaining Claims 1, 3-7 , 9-14 and 16-20 are allowed.  

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance:
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a system , computer instructions and a method for providing remote assistance to an autonomous vehicle comprising, among other limitations, receiving, at a computing device positioned remotely from the autonomous vehicle, a request for assistance and sensor data from  the autonomous vehicle operating in an environment, wherein the request indicates the autonomous vehicle is stopped at a first location and specifies one or more navigation options for enabling the autonomous vehicle to navigate from the first location to a second location, wherein the one or more navigation options are determined locally by the autonomous vehicle and includes at least one navigation option that involves performing one or more maneuver techniques that requires operator approval prior to execution, and wherein the sensor data represents the environment from a perspective of the vehicle; responsive to receiving the request for assistance, displaying, by the computing device, a graphical user interface (GUI) that conveys each navigation option  as a virtual path displayed on top of the sensor data that represents the environment from the perspective of the vehicle, wherein a virtual path for the at least one navigation option is displayed with an indication representing the one or more maneuver techniques that require operator approval prior to execution; and based on detecting a selection of a particular navigation option from the one or more navigation options, transmitting, by the computing device and to the autonomous vehicle, instructions to perform the particular navigation option, wherein the autonomous vehicle is configured to navigate from the first location to the second location by performing the particular navigation option while monitoring for one or more changes in the environment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663